L. CHARLES WRIGHT, Retired Appellate Judge.
Chris Myers Pontiac-GMC, Inc., brought suit against Valeria and Donald McKenzie in the District Court of Baldwin County. Judgment was entered in favor of Chris Myers, dated October 15, 1992. On October 29, Valeria McKenzie filed notice of appeal to the circuit court. Without payment of court costs in the amount required by statute, McKenzie filed with the notice of appeal an additional answer and a counterclaim with a jury demand. Chris Myers filed a motion to dismiss the appeal as untimely for failure to file proper costs on appeal. The motion to dismiss the appeal was granted.
McKenzie presents three issues for our consideration. She alleges certain facts which are not supported by the record. She cites no authority in support of her argument on the issues, except a broad reference to constitutional provisions as to a right to a jury. We find no ruling of the trial court relating to the denial of trial by jury.
*645All the issues presented have been decided by this court in Scott v. Kimerling, 417 So.2d 204 (Ala.Civ.App.1982). Were it not for that authority, we would affirm the judgment below for failure of McKenzie to comply in any degree with the requirements of Rule 28, A.R.A.P. Harris v. Harris, 528 So.2d 866 (Ala.Civ.App.1988).
The foregoing opinion was prepared by Retired Appellate Judge L. CHARLES WRIGHT while serving on active duty status as a judge of this court under the provisions of § 12-18-10(e), Code 1975, and this opinion is hereby adopted as that of the court.
AFFIRMED.
All the Judges concur.